Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a high-throughput protein chip.
Group II, claim(s) 6-8, 11,  drawn to a method of preparing the protein chip for detecting abnormal decarboxy prothrombin.
Group III, claim(s) 10, 12-16, drawn to a method for detecting abnormal decarboxy prothrombin in serum.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the protein chip of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. “Establishment and Application of BaProtein Microarray of Des-Ƴ-carboxy-prothrombin”, Progress in Modern Biomedicine, Vol. 33, Nov 2015, in view of US 20150204866 (McAndrew).  
See the English translation of the Kang abstract, showing a protein microarray for detecting of Des-Ƴ-carboxy-prothrombin in serum using double antibody sandwich method. While Kang does not disclose that the total amount of DCP specific antibody for forming each of the detection spots is 3-5 nl, and the concentration thereof is 3-5 mg/ml, and the diameter of the detection spot is 0.5-1 mm, these ranges fall within a workable range, and thus their discovery would have required ordinary skills in the art.
Kang also does not disclose that each of the detection spots is formed by a non-contact point sampler 6-10 times and spraying 300-500pl each time. However these limitations relate to a method of making the microarray, and the microarray itself would have been obvious for the reasons set forth above. 
Kang also does not disclose control spot areas formed by bovine serum albumin.
However McAndrew discloses bovine serum albumin spots as a negative control to check that the method has performed as expected e.g. to ensure that expected proteins are present (e.g. a positive signal from serum proteins in a serum sample) and that unexpected substances are not present (e.g. a positive signal from an array spot of buffer alone would be unexpected). See paragraph 0066. Thus providing bovine serum albumin as negative control spots in the Kang microarray would have been obvious to one skilled in the art in order to ensure that expected proteins are present and the unexpected substances are not present, as taught by McAndrew.


Examiner notes that claim 16 recites in the preamble, “characterized in that the use of protein chip of claims 6”. However claim 6 is directed to a method of preparing a protein chip. Claim 6 does refer to the protein chip of claim 1. It is unclear if claim 16 is referring to the chip of claim 1, or if there is a typographical error. Clarification is requested. 
Examiner also notes that in lines 10-11, the language “each of the detection spots is formed by a non-contact point sampler in 6-10 times and spraying 300-500 pl each time” is unclear. Is the claim reciting a method of spraying 6-10 times, with each time spraying 300-500 pl?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641